Citation Nr: 0946565	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for recurrent 
dislocation of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1944 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

In June 2009, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal has been advanced on the Board's docket pursuant 
to 
38 C.F.R. § 20.900(c). 


FINDING OF FACT

The right shoulder disability is manifested by guarding in 
all arm movements, including 50 degrees of flexion and 70 
degrees of abduction with arthritis without fibrous union or 
nonunion or loss of the humeral head.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
recurrent dislocation of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005, March 2006, June 2007, August 
2008 and September 2009.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence that the disability had increased in 
severity and the effect that worsening has on the Veteran's 
employment.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statements of the case, 
dated in September 2008 and in September 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA medical records and 
afforded the Veteran VA examinations in June 2005, in July 
2007, and in August 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Facts 

The current claim for increase was received at the RO in May 
2005. 

On VA examination in July 2004, the Veteran complained of 
right shoulder pain and intermittent flare-ups, but no 
dislocation.  There was no functional impairment.  Flexion 
and abduction were to 95 degrees with pain.  Range of motion 
was additionally limited by pain, fatigue, weakness and lack 
of endurance, but the examiner did not describe the 
additional limitation in degrees.  There was no 
incoordination or ankylosis.  X -rays were negative.  

On VA examination in June 2005, the Veteran complained of 
intermittent pain as often as a few times per day.  The 
Veteran stated that he could not sleep on his right side.  On 
physical examination, flexion was to 150 degrees with pain 
and abduction was 170 degrees with pain.  The right shoulder 
was additionally limited by pain after repetitive use and 
pain had the major functional impact.  There was no 
additional limitation due to fatigue, weakness, lack of 
endurance and incoordination after repetitive use.  X-rays of 
the right shoulder show degenerative arthritic changes in the 
glenohumeral joint.  The diagnosis was recurrent dislocation 
of the right shoulder with degenerative joint disease and 
infrequent episodes.    

In January 2006, a MRI showed degenerative changes in the 
acromioclavicular joint, a bony deformity of the humeral 
head, and tendonitis.

VA records from February to April 2006 show that the Veteran 
was in physical therapy to increase range of motion of the 
right shoulder pain.  From February 2006 to April 2006 right 
shoulder flexion increased from about 90 degrees to 125 
degrees.  

On VA examination in July 2007, the Veteran denied further 
dislocations since the initial three dislocations in service.  
The Veteran complained of increased right shoulder pain on a 
daily basis, weakness, fatigue, lack of endurance and 
stiffness.  He denied instability, subluxation, or 
dislocations.  The Veteran stated that movement above 50 
degrees in elevation or abduction aggravated the shoulder.  
The Veteran indicated there was no additional limitation of 
motion or functional impairment during flare-ups.  

On physical examination, flexion was to 50 degrees and 
abduction was to 100 degrees of abduction with pain.  There 
was no objective evidence of additional functional loss due 
to pain, fatigue, weakness, incoordination, or lack of 
endurance with three or more repetitions.  

In April 2009, the Veteran testified that he was unable to 
use his right hand due to shoulder pain and could not tie his 
shoes or raise his arm to reach his head. 

On VA examination in August 2009, the Veteran complained of 
right shoulder pain.  The examiner noted there was no 
deformity, instability, or locking.  There was weakness and 
stiffness.  There were no recent episodes of dislocation.  On 
physical examination, there was guarding of all movements.  
Flexion was to 60 degrees and abduction was to 70 degrees.  
There was no objective evidence of pain with active motion or 
on repetitive motion.  There was no additional limitation 
after three repetitions and there was no ankylosis.  X-rays 
shows degenerative joint disease of the right shoulder, which 
the VA examiner associated with the service-connected right 
shoulder disability.  The VA examiner commented that there 
was no fibrous union or nonunion or loss of the humeral head.

The VA examiner noted the Veteran had retired based on 
longevity and not because of his shoulder disability.   

Analysis

While there is conflicting evidence on whether the Veteran is 
left or right handed, the right shoulder disability is 
currently rated 30 percent under Diagnostic Code 5202 for the 
major extremity, which encompasses guarding of all arm 
movements. 

Under Diagnostic Code 5202, for impairment of the humerus, 
the criteria for the next higher ratings for the major 
extremity are: a 50 percent rating for fibrous union or a 60 
percent for nonunion (false flail joint) and 80 percent for 
loss of head (flail joint).  

There is no evidence of fibrous union or nonunion or loss of 
the humeral head to by X-ray or MRI, including on the most 
recent VA examination in August 2009, when the VA examiner 
reported that there was no fibrous union or nonunion or loss 
of the humeral head.  As the evidence does not demonstrate a 
fibrous union or nonunion or loss of the humeral head a 
rating higher then 30 percent under Diagnostic Code 5202 is 
not warranted. 

As for a rating under other potential applicable Diagnostic 
Codes, in the absence of evidence of favorable or unfavorable 
ankylosis of the shoulder in abduction, the criteria for a 
rating under Diagnostic Code 5200 is not applicable. 

Also, in the absence of dislocation, nonunion, or malunion of 
the clavicle or scapula, the criteria for a rating under 
Diagnostic Code 5203 is not applicable. 

The Veteran primarily argues for a separate rating for 
arthritis based on limitation of motion. 



On VA examination in June 2005, X-rays of the right shoulder 
showed degenerative arthritic changes and the diagnosis was 
recurrent dislocation of the right shoulder with degenerative 
joint disease.  On VA examination in August 2009,  X-rays 
showed degenerative joint disease of the right shoulder, 
which the VA examiner associated with the service-connected 
right shoulder disability.  

As the VA examiners have associated degenerative joint 
disease or arthritis to the service-connected disability, the 
Board finds that arthritis is a manifestation of the service-
connected disability. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, as 
here, established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  
Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  

Under Diagnostic Code 5201, the criterion for a compensable 
rating, 20 percent, for  the major extremity is limitation of 
motion at the shoulder level [90 degrees].  Limitation of 
motion midway between the side and shoulder level [45 
degrees] rated 30 percent.  Normal range of forward elevation 
(flexion) is to 180 degrees and normal range of abduction is 
to 180 degrees.  38 C.F.R. § 4.71, Plate I.

The evidence shows that the Veteran has guarding of all arm 
movements, resulting in limitation of flexion at worse to 50 
degrees and abduction at worse to 70 degrees. But as the 
current rating of 30 percent under Diagnostic Code 5202 for 
the major extremity encompasses guarding of all arm 
movements, limiting motion, a separate rating for the same 
manifestation, limitation of motion under a different 
Diagnostic Code would be pyramiding, which is not 
permissible.  38 C.F.R. § 4.14.  

While a separate rating for limitation of motion is not 
permissible, a rating higher than 30 percent based on 
limitation of motion is.  In other words, whichever 
Diagnostic Code, either 5201 (limitation of motion) or 5202 
(guarding of all arm movement) results in a higher rating, 
the higher rating will be assigned.  Under Diagnostic Code 
5201, the criterion for a rating higher than 30 percent, that 
is, a 40 percent rating for the major extremity, is 
limitation of motion of the arm to 25 degrees from the side.

On VA examination in July 2004, flexion and abduction were to 
95 degrees.  On VA examination in June 2005, flexion was to 
150 degrees and abduction was to 170 degrees.  In February 
2006 the Veteran was unable to raise his right arm above 90 
degrees, but after several sessions of physical therapy 
flexion was to 125 degrees.  On VA examination in July 2007, 
flexion was to 50 degrees and abduction was to abduction was 
to 100 degrees of abduction with pain.  On VA examination in 
August 2009, flexion was to 60 degrees and abduction was to 
70 degrees.  

At worse, flexion is limited to 50 degrees and abduction is 
limited to 70 degrees. Neither 50 degrees of flexion not 70 
degrees of abduction more nearly approximates limitation of 
motion of the arm to 25 degrees from the side under 
Diagnostic Code 5201.  For this reason, the criterion for a 
higher rating than 30 percent based on limitation of motion 
is not warranted, considering additional functional loss 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca. 

As the preponderance of the evidence is against a rating 
higher than 30 percent, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 30 percent for recurrent dislocation of 
the right shoulder with arthritis is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


